Territory of Michigan, to wit.
The United States to the Marshall of Michigan Greeting: You are hereby Commanded that you attach, take and Safely Keep the goods & chattels, rights, credits, & effects, lands & tenements of Matthew Elliot, an absconding debtor, in whomsoever hands and wheresoever they may be found within the territory of Michigan, to answer John Askin Senior in a plea of trespass on the case to the damage of the Said John, as is Said, two thousand dollars, which Shall be made to appear with other damages, and of these goods & chattels, rights, credits and effects, lands & tenements make due return in our Supreme Court at Detroit, on the third monday in September instant, and have then there this writ. Witness Augustus B. Woodward Chief Judge of our Said Supreme Court, at Detroit, the eighteenth day of September one thousand eight hundred Seven.
Peter Audrain, clerk

[.Attached, to the foregoing\

On the within Writ, on the 19th day of Septr AD 1807,1 have attached, a Certain house and Lot, in the City of Detroit, said to be the property of the *151Defendant, at present occupied by Mr Abraham, bounded as follows, viz, Situated next to his Majestys Shipyard, bounded on the front by the Kings domain, in the rear, by the river, and on the East, N. E. by a Lot occupied by Captn Lamotte, courses, West 19 degrees southerly, 345 feet; South 20 degrees easterly 275 feet, East 19 degrees, Northerly 345 feet, North 20 degrees Westerly 275 feet to the place of beginning, containing in all 9,4875 feet more or less, as per Certificate of Philip R. Fry, deputy surveyor, at Detroit 26 may AD 1786 in presence of Mr Jasper Abraham & his Wife
WM Scott
Marshal
filed 10 octber 1807
Peter Audrain elk
[Case 71, Paper 4]
IN THE SUPREME COURT OF MICHIGAN

John Askin ags* Matthew Elliot

In Case
And the said Matthew by Harris H. Hickman his attorney comes and defends the force and injury when &c and for plea saith that the plaintiff his action aforesaid against him ought not to have or maintain because he saith he did not assume and promise in manner and form as the plaintiff in his declaration above against him hath declared, and of this he puts himself upon the country, and the plaintiff by S. Sibley his attorney, likewise and the said Matthew for further plea saith, that the said John ought not to have or maintain his aforesaid action thereof against him the said Matthew, because he says that he the said Matthew, did not at any time within the space of five years next before the day of the commencement and suit of the action above by the said John against the said Matthew, undertake or promise, in manner and form as the plaintiff thereof, above hath against him complained against him the said Matthew, and this he is ready to verify, wherefore he prays, Judgment if the said John ought to have or maintain his aforesaid action thereof against him the said Matthew &c.

[In the handwriting of Peter Audrain]


[In the handwriting of William McDowell Scott]


[In the handwriting of Harris H. Hickman]